DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 9/18/2018 for application number 16/134,744. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 20 are presented for examination.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 4 – 7, 9, 10, 12 – 15 and 17 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lube et al. (U.S. Publication 2020/0012541) (Lube hereinafter) and Noens (U.S. Publication 2018/0143825) (Noens hereinafter) in further view of Chen et al. (U.S. Publication 2017/0126809) (Chen hereinafter).
8.    	As per claim 1. Lube teaches a method of implementing a software application for an Internet of things (IoT) device, the method comprising:
defining, by an IoT implementation framework, a set of events and a set of actions for the IT implementation based on a process flow and configuration metadata [“a unified events framework that can be used to model and configure IoT, industry-specific events, and event workflows. Using the unified events framework of the present disclosure, cloud-based IoT users (e.g., enterprises) can define customized events, tasks, requests, rules, and/or event workflows,” ¶ 0016; “After an event state is processed, a workflow is generated, and an event response is sent back to application (e.g., IoT AE). After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042].
Lube does not explicitly discloses but Noens discloses creating, by the implementation framework, a set of custom actions, for the IT implementation, based on the set of events, the set of actions, and the configuration metadata [“At 302, IDE 120 retrieves project metadata and one or more IoT project templates. Project metadata defines the configuration of the IoT project and may be stored as, for example, one or more JavaScript Object Notation (JSON) files in the IoT project. The IoT project may contain a number of subprojects for various different targets,” ¶ 0040; “at 304, IDE 120 generates source code for different applications (or services) based on the metadata and selected project template. For the code generation, IDE 120 may use the project metadata as well as the selected project template as input. The metadata may be processed to extract information that is used during code generation and configuration of the applications,” ¶ 0042].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube and Noens available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube to include the capability of IoT application development as taught by Noens thereby reducing system development and maintenance costs by facilitating automated code generation based on interface metadata.
Lube and Noens do not explicitly disclose but Chen discloses processing, by the implementation framework, a set of messages received from the IoT device based on the process flow, the set of custom actions, and a set of pre-built actions [“process 600 may include providing processed data (block 640). For example, modem control device 220 may provide processed data that is generated based on processing the IoT device data,” ¶ 0066; “modem control device 220 may provide the processed data based on an API. For example, the API may specify a particular client device 210 to which to provide the processed data. In that case, modem control device 220 may provide the processed data to the particular client device 210 (e.g., for display by an application executing on the particular client device 210, for storage by the particular client device 210, etc.). As another example, the API may specify a particular format in which to provide the processed data (e.g., a particular header for the processed data, a particular message size, a particular compression algorithm to apply to the processed data, etc.), and modem control device 220 may provide the processed data in the particular format,” ¶ 0067].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens and Chen available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube and Noens to include the capability of IoT communication and control as taught by Chen thereby reducing system development and maintenance costs by facilitating communication with and among a variety of different IoT devices.
9.    	As per claim 2, Lube, Noens and Chen teach the method of claim 1.  Lube further teaches storing transaction metadata for each of a plurality of interfaces and for each of a plurality of IoT devices in an operational data store, wherein, for each of the plurality of IoT devices, the transaction metadata comprises at least one of a transaction ID, an application name, an application version, a device ID of the IoT device, an event ID, a After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042; correlation ID mapped to transaction ID].
10.    	As per claim 5, Lube, Noens and Chen teach the method of claim 1.  Lube further creating a plurality of pre-built actions for a plurality of generic tasks to be employed across a plurality of interfaces in the IT implementation for the IoT device, wherein, upon completion of a corresponding generic task, each pre-built action is configured to create an event message based on the configuration metadata and to update transaction metadata [“a unified events framework that can be used to model and configure IoT, industry-specific events, and event workflows. Using the unified events framework of the present disclosure, cloud-based IoT users (e.g., enterprises) can define customized events, tasks, requests, rules, and/or event workflows,” ¶ 0016; “After an event state is processed, a workflow is generated, and an event response is sent back to application (e.g., IoT AE). After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042].
a unified events framework that can be used to model and configure IoT, industry-specific events, and event workflows. Using the unified events framework of the present disclosure, cloud-based IoT users (e.g., enterprises) can define customized events, tasks, requests, rules, and/or event workflows,” ¶ 0016; “After an event state is processed, a workflow is generated, and an event response is sent back to application (e.g., IoT AE). After the workflow is set to complete, the event state can be changed to generate a new instance of the event with the same correlation ID. The occurrence of the event, and corresponding data and metadata, are maintained in a database system,” ¶ 0042].
12.    	As per claim 7, Lube, Noens and Chen teach the method of claim 1.  Chen Further teaches wherein each of the set of messages comprises at least one of a topic, a location of the IoT device, or an address of the IoT device [“the service provider may provide device information identifying IoT devices that correspond to the IoT device type. The device information may include, for example, device identifiers (e.g., model identifiers, serial identifiers, information identifying manufacturers, etc.), network addresses of IoT devices, or the like,” ¶ 0013].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens and Chen available before the effective filing date of the 
13.	As per claim 9, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 9 is also rejected under the same rationale as cited in the rejection of claim 1 above.
14.	As per claim 10, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 2 above.
15.	As per claim 12, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 4 above.
16.	As per claim 13, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 5 above.
17.	As per claim 14, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 6 above.
18.	As per claim 15, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 7 above.

20.	As per claim 19, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above.
21.	As per claim 20, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above.
22.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lube, Noens and Chen in further view of Nair et al. (U.S. Publication 2016/0196304) (Nair hereinafter).
23.    	As per claim 3, Lube, Noens and Chen teach the method of claim 2.  Lube, Noens and Chen do not explicitly disclose but Nair discloses generating insights by analyzing the transaction metadata [“Since the metadata construct is an abstraction of the underlying technology, embodiments of the invention allow implementers to create an end-to-end BI application that takes in a BI query and automatically provide the BI insight simply by populating or creating content in the appropriate metadata construct,” ¶ 0024].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens, Chen and Nair available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube, Noens and Chen to include the capability of insight/result generation based on a variety of data 
24.	As per claim 11, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 3 above.
25.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lube, Noens and Chen in further view of Siebel et al. (U.S. Publication 2017/0006135) (Siebel hereinafter) (Identified by Applicant in IDS).
26.    	As per claim 4, Lube, Noens and Chen teach the method of claim 1.  Lube, Noens and Chen do not explicitly disclose but Siebel discloses storing the configuration metadata for each of a plurality of IoT applications in a configuration database, wherein the configuration metadata comprises at least one of an application name, an application version, an interface name, an interface ID, a source protocol, a target protocol, an end point, a security scheme, a plurality of credentials, a process flow, an event name, an event ID, an action name, a debug level, a correlation flag, a persistency flag, or a priority [“the type metadata component 404 may store and or manage entity definitions (e.g., for customer, organization, meter, or other entities) used in an application and their function and relationship to other types,” ¶ 0182; “entity types conceptually represent physical objects such as a customer, facility, meter, smart device, service point, wearable device, sensor, vehicle, computing system, mobile communication device, communication tower, or the like. Entity types are persisted as stored types in a database and consist of multiple fields that define or characterize the object,” ¶ 0184].

27.	As per claim 18, it is a media claim having similar limitations as cited in claims 2 and 4.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claims 2 and 4 above.
28.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lube, Noens and Chen in further view of Randolph (U.S. Publication 2019/0068455) (Randolph hereinafter).
29.    	As per claim 8, Lube, Noens and Chen teach the method of claim 1.  Lube, Noens and Chen do not explicitly disclose but Randolph discloses wherein the processing comprises processing the set of messages as per queue by calling appropriate pre-built actions from the set of pre-built actions and appropriate custom actions from the set of custom actions [“Such a system further facilitates incorporation of multiple streams of information, such as from different sensors producing data of differing types, and expected data streams of information providable to different sensors, such as base commands, custom commands such as extensible custom commands, etc. For instance, base commands may include commands applicable to any electronic device, such as a reset command. A custom command may include context environment specific commands that provide for more realistic models and/or simulations,” ¶ 0017; “In various instances, such device/sensor may provide commands to the IoT hub 60 such as in connection with data from the device/sensor needing to be received and processed by the IoT hub 60. In various instances, the service bus queue 64 provides a buffer for receipt and holding of such commands before passing them to a custom command processor 62 in route to the IoT hub 60,” ¶ 0076].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lube, Noens, Chen and Randolph available before the effective filing date of the claimed invention, to modify the unified events framework as taught by Lube, Noens and Chen to include the capability of IoT device signal simulation as taught by Randolph thereby reducing system development and maintenance costs by routing IoT communication via custom and pre-built capabilities.
30.	As per claim 16, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 8 above.
Conclusion
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193